Citation Nr: 1517571	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A July 2014 decision of Board determined that new and material evidence to reopen the Veteran's claim for service connection for a psychiatric disorder had not been received and his claim to reopen was denied.  The Appellant appealed that decision to the Court of Appeals for Veterans Claims (Court) and, by a February 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand (JMR).

The issue of service connection for a psychiatric disorder on de novo review is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 Board decision denied the Veteran's petition to reopen a claim of service connection for an acquired psychiatric disorder which was previously denied based essentially on a finding that such disability was not shown to be related to service. 

2.  Evidence received since the January 2009 Board decision suggests that the Veteran's depression may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for an acquired psychiatric disorder; and raises a reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition as to the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

A July 2008 RO rating decision denied service connection for major depression.  The Veteran was notified of the decision and he perfected an appeal.  A January 2009 Board decision denied service connection for an acquired psychiatric disorder on the basis that the psychiatric symptoms in service had resolved prior to service separation, the Veteran had no treatment for a psychiatric disorder for 25 years after service separation, and the current symptoms and diagnosis of major depression were not related to service.  The January 2009 Board decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the January 2009 Board decision consisted of the Veteran's service treatment records; VA treatment records dated from April 2006 to March 2007 and in September 2004; and VA examination reports dated in April 2007 (which included no etiology opinion) and May 2008 (which included an opinion that "the reported stressor of continuous darkness and cold is clearly a situational one, which resolved itself when [the Veteran] left Alaska"). 

The evidence received since the January 2009 final Board decision includes VA treatment records dated from October 2008 to March 2013, which show that the Veteran receives ongoing mental health treatment, and an August 2010 statement from the Veteran's VA clinical psychologist, which notes the Veteran's ongoing psychiatric treatment, his psychiatric treatment in service and indicates that the statement was submitted "in support of" the Veteran's claim for service connection for his psychiatric disorder.

The Board finds that the evidence received since the January 2009 final Board decision is both new and material; it was not before agency decision-makers in January 2009, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder as it shows that the Veteran is treated for major depression, notes that he received psychiatric treatment in service and supports the grant of service connetion for his psychiatric disability (thereby suggesting that such disability may be related to service/an incident therein.)  Accordingly, the low threshold standard for reopening endorsed by the Court in Shade is met.  See Shade, 24 Vet. App. at 117-18.  As such, the claim is reopened and de novo review of the claim is discussed in the remand below.

ORDER

The appeal seeking to reopen a claim of service connection for an acquired psychiatric disorder is granted.


REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for additional development and initial de novo consideration of the reopened claim by the AOJ is necessary.

In addition, review of the record shows that the Veteran is in receipt of ongoing VA mental health treatment.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Finally, the Veteran has not been afforded a VA examination in connection with the instant claim.  The reopening of the claim has triggered VA's duty to assist by providing a VA examination, and one is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of psychiatric evaluations or treatment he has received and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA mental health treatment the Veteran has received.

2.  Thereafter, the AOJ should also arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability(ies).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

a)  Identify (by medical diagnosis) each acquired psychiatric disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record showing diagnoses of depression.

(b)  Identify the most likely etiology for any/each acquired psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service?

All opinions must include rationale that cites to supporting factual data and medical literature as deemed appropriate.  The opinion must reflect consideration of the psychiatric treatment received by the Veteran in service and comment on the opinions provided by the May 2008 VA examiner and August 2010 VA treating psychologist.

3.  The AOJ should then review the file, and readjudicate (de novo) the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


